Citation Nr: 0702163	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  02-00 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment in 
education benefits, in the calculated amount of $1020.04.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant is the dependent spouse of a veteran.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the Atlanta, 
Georgia, Committee on Waivers and Compromises (Committee) of 
the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  On October 18, 2000, a VA form 22-1999, Enrollment 
Certification, was received, which indicated that the 
appellant was enrolled in a technical college for 10 hours of 
credit, from October 2, 2000, to December 14, 2000. 

2.  On October 25, 2000, a VA Form 22-1999b, Notice of Change 
in Student Status, was received for a reduction in enrollment 
from 13 to 10 hours effective for the October-November, 2000 
term.

3.  On January 23, 2001, another VA Form 22-1999b was 
certified for enrollment at college from January 5, 2001, to 
March 20, 2001, at three hours.

4.  On January 25, 2001, an award was processed for the 
period of July 10, 2000 to October 1, 2000, at 13 quarter 
hours, from October 2, 2000, to October 31, 2000, at 10 
quarter hours, From November 1, 2000 to January 4, 2001 at 10 
quarter hours, and from January 5 to May 12, 2001 at 13 
quarter hours.

5.  The appellant properly informed the RO of her change in 
attendance.  The overpayment which was processed subsequent 
to the appellant notifying the RO of her change in school 
attendance was due solely to administrative error.


CONCLUSION OF LAW

The overpayment of educational benefits in the amount of 
$1020.04 was based solely on administrative error on the part 
of VA; therefore, the overpayment was not properly created.  
38 U.S.C.A. §§ 5112, 5302 (West 2005); 38 C.F.R. § 3.500 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), made several amendments to the law governing 
certain VA claims, to include redefining VA's duty-to-assist 
and notification obligations.  However, these changes are not 
applicable to claims such as the one decided herein.  See 
Barger v. Principi, 16 Vet. App. 132 (2002). The United 
States Court of Appeals for Veterans Claims (Court) in Barger 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).

The appellant in this case asserts that she is entitled to a 
waiver of the overpayment because she properly notified the 
VA of her level of school attendance, and therefore any 
overage in her payment was due solely to administrative 
error.

The question that the Board must now address preliminarily is 
whether the aforementioned overpayment was properly created 
in the first instance.

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that the VA 
was solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award. 38 U.S.C.A. § 
5112(b)(9),(10); 38 C.F.R. § 3.500(b)(2).

In the instant case, the facts are not in dispute.  In 
October 2000, a VA form 22-1999, Enrollment Certification, 
was received, which indicated that the appellant was enrolled 
in a technical college for 10 hours of credit, from October 
2, 2000, to December 14, 2000.  In later October 2000, a VA 
Form 22-1999b, Notice of change in Student Status, was 
received for a reduction from 13 to 10 hours effective 
October 22, 2000.  The appellant stated that she had 
initially meant to file this 1999B instead of the prior 22-
1999.

On January 23, 2001, another VA Form 22-1999b was certified 
for the appellant's enrollment at college from January 5, 
2001, to March 20, 2001, at three hours.  Also, the 
termination date of December 14, 2000 (the end of term) was 
reported.  The remarks stated "We have been approved to 
certify students by credit hours.  I certified the student 
Fall quarter by clock hours.  Her clock hours for Fall 
quarter were 10 (which is the same as her credit hours).  
Refer back to 1999B dated October 25, 2000."

In late January 25, 2001, an award was processed for the 
period of July 10, 2000 to October 1, 2000, at 12 quarter 
hours, from October 2, 2000, to October 31, 2000, at 10 
quarter hours, from November 1, 2000 to January 4, 2001 at 10 
quarter hours, and from January 5 to May 12, 2001 at 13 
quarter hours.

In April 2001, another VA Form 22-1999b was received, 
confirming the appellant's termination from school effective 
March 20, 2001.  The remarks stated that the student 
completed the term ending on March 20, 2001, and did not 
return.

Considering all evidence of record, the Board finds that the 
creation of this overpayment was solely due to administrative 
error.  Despite the findings from the September 2001 
Committee decision, the Board finds no indication in the 
record that the appellant committed any act of commission or 
omission in relation to the circumstances upon which the 
award of education benefits was granted. The appellant did 
not know nor would she have known that she was receiving an 
erroneous award.  It appears that the Committee decision was 
based on an assumption that the appellant should have had 
knowledge of the overpayment.  However, there is no 
supporting evidence to this allegation. In fact, the Board 
finds evidence that does not support this allegation.  The 
appellant timely and accurately notified the RO of the change 
in her level of school attendance.

The RO did not issue the appellant's award until after she 
had notified them of her proper hours, and the RO did not 
take into consideration several change in student status 
forms that the appellant submitted, prior to their award.

Accordingly, the Board finds that the appellant was without 
fault in the creation of the debt, and concludes that the 
overpayment amount of $1020.04 was the sole result of 
administrative error.  In view of the finding that sole VA 
error was responsible for the overpayment in this case, the 
Board finds that the overpayment in this case was not 
properly established.  38 C.F.R. §§ 3.500, 3.707, 21.3023.


ORDER

The overpayment of VA education benefits in the calculated 
amount of $1020.04 was the result of sole administrative 
error; the appeal for waiver is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


